Exhibit 10.1

AMENDMENT TO MANAGEMENT INVESTOR RIGHTS AGREEMENT

THIS AMENDMENT TO MANAGEMENT INVESTOR RIGHTS AGREEMENT (“Amendment”) by AFFINION
GROUP HOLDINGS, INC., a Delaware corporation (the “Company”), is made as of
April 30, 2010. Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Agreement (as such term is defined
below).

WHEREAS, the Company is currently a party to that certain Management Investor
Rights Agreement, dated as of October 17, 2005 (the “Agreement”), among the
Company, Affinion Group Holdings, LLC and the Holders that are parties thereto;

WHEREAS, pursuant to the terms of the Agreement, the Agreement may be amended by
the Company without the consent of any Holder to cure any ambiguity or to cure,
correct or supplement any defective provisions contained therein, or to make any
other provisions with respect to matters or questions thereunder as the Company
may deem necessary or advisable so long as such action does not affect adversely
the interest of any Holder; and

WHEREAS, the Company desires to amend the definition of “Stock Incentive Plan”
under the Agreement and believes such amendment is necessary and advisable and
does not affect adversely the interest of any Holder.

NOW, THEREFORE, in consideration of the premises and of the covenants,
understandings, undertakings and promises hereinafter set forth, intending to be
legally bound thereby, the Company hereby determines as follows:

1. The definition of “Stock Incentive Plan” under Section 1 of the Agreement
shall be deleted in its entirety and replaced with the following:

“Stock Incentive Plan” means each of the Affinion Group Holdings, Inc. 2005
Stock Incentive Plan and the Affinion Group Holdings, Inc. 2007 Stock Award
Plan, as each may be amended, supplemented, restated or otherwise modified from
time to time, and any other equity plan approved by the Company.”

2. All other provisions of the Agreement shall remain unchanged and in full
force and effect.

[SIGNATURE PAGE FOLLOWS]

 

1



--------------------------------------------------------------------------------

This Amendment is executed by the Company to be effective as of the date first
above written.

 

AFFINION GROUP HOLDINGS, INC. By:     /s/ Nathaniel J. Lipman   Name: Nathaniel
J. Lipman   Title: Chief Executive Officer

 

2